 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 38AC Management, Inc., d/b/a Mayfield Holiday Inn and Service Employees International Union Lo-cal No. 47   3750 Orange Place Limited Partnership d/b/a Beach-wood Holiday Inn and Service Employees Inter-national Union Local No. 47   Snavely Development Co., Inc. a/k/a Snavely Man-agement Services and its wholly owned subsidi-ary, Snavely Hotel Services, LLC and Service Employees International Union Local No. 47. Cases 8ŒCAŒ28382Œ1, 8ŒCAŒ28382Œ2, and 8ŒCAŒ29904 August 23, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On April 29, 1999, Administrative Law Judge Bruce D. Rosenstein issued the attached decision.  The Respon-dents filed exceptions and supporting briefs, the General Counsel and the Charging Party filed answering briefs, and the Respondents filed reply briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Orders as modified.1  The judge found that Respondent Snavely Develop-ment Co., Inc. a/k/a Snavely Management Services (Management Services) and its wholly owned subsidiary, Snavely Hotel Services, LLC (Hotel Services) consti-tuted a single employer within the meaning of the Act.  We agree with the judge for the reasons he states. The judge also found that Respondent 3750 Orange Place Limited Partnership, d/b/a Beachwood Holiday Inn (Orange Place) and Respondent Management Services were joint employers of the Beachwood Holiday Inn (HIB) employees from May 13, 1996.  He cited common ownership, management, and interrelationship of opera-tions.  We agree with the judge for the following reasons.  To establish that two employers are joint employers, the entities must share or codetermine matters governing essential terms and conditions of employment.  M. B. Sturgis, 331 NLRB 1298, 1301 (2000).  As we have stated before:                                                                                                                       1 We correct minor inadvertent errors in the judge™s recommended Orders. To establish joint employer status there must be a showing that the employer meaningfully affects mat-ters relating to the employment relationship such as hiring, firing, discipline, supervision, and direction.2  In this respect, Management Services™ president, James Gerish, testified that pursuant to Orange Place™s agree-ment with Management Services, the latter hired, dis-charged, trained, disciplined, and scheduled HIB house-keeping department employees.  Indeed, the agreement states that Orange Place gives Management Services ﬁthe power and authority . . . [t]o hire, discharge, train and pay . . . all employees . . . as may be reasonably neces-sary for the operation of the business, and to determine suitable compensation levels for all such employees.ﬂ  Accordingly, Orange Place and Management Services administered a common labor policy and constitute joint employers. The judge ordered the Respondents to bargain in sepa-rate units of housekeeping employees located at May-field Holiday Inn (HIM) and HIB, respectively.3  We agree. The historical unit consisted of housekeeping employ-ees at HIM and HIB in one unit under common owner-ship.  Early in 1996, HIM and HIB were sold to separate owners.  Shortly thereafter, the Union requested bargain-ing on behalf of housekeeping employees with each of  2 Laerco Transportation, 269 NLRB 324, 325 (1984).  See also M.B. Sturgis, supra, and Reading Rock, Inc., 330 NLRB 856, 860 (2000). 3 The judge found that the ﬁformer single multi-location bargaining unitsﬂ continued to be appropriate.  (Although the judge used the word ﬁunits,ﬂ it is clear that the original unit was a single multilocation unit.)  Respondents Orange Place and Management Services specifically excepted to the judge™s finding ﬁthat a ‚multi-location unit™ of two separate and distinct employers with no relationship between them of any kindﬂ be required to bargain with the Union.  We do not read the judge™s finding to require what the Respondent claims.  Indeed, as his recommended Order demonstrates, he has directed the Respondents to bargain in two separate units of housekeeping employees located at HIM and HIB. Rather, we believe that the judge was simply stating that the descrip-tion or scope of the former unit continued to be appropriate.  Thus, in the former single multilocation unit, the Union represented only house-keepers/maids and housemen.  It seeks to continue to represent only housekeepers/maids and housemen in two separate units.  The Respon-dents argued that, following the sale of the hotels and the reorganiza-tion of the housekeeping departments, the only appropriate units would comprise not only housekeepers/maids and housemen, but also laun-dresses and inspectresses.  The judge rejected that argument, finding that the ﬁformer single multi-location bargaining unit[]ﬂ continued to be appropriate.  The judge found that while the units advocated by the Respondents (ﬁoverallﬂ units of all categories of workers) may be ap-propriate, the units sought by the Union (housekeepers/maids and housemen) were appropriate as well.  His bargaining orders thus cor-rectly reflect the units sought by the Union: the original unit divided into two, one for each hotel, comprising the same categories of workers as the original unit. 335 NLRB No. 9  MAYFIELD HOLIDAY INN 39the two separate owners, thereby seeking to continue the 
bargaining relationship in two separate units.   
The General Counsel alleged in the complaint that 
these two new owners were 
Burns
4 successors obligated 
to recognize and bargain with the Union in two separate 
units both of which are appropriate bargaining units.   
In Rock-Tenn Co
., 274 NLRB 772 (1985), the Board 
clarified a two-plant unit into separate units where the 

two plants had been sold to separately incorporated oper-
ating divisions of the employer.  The Board found that 
the sale™s significant organizational changes constituted 
ﬁcompelling circumstancesﬂ for disregarding the two-
plant bargaining history.   
The Board invoked 
Rock-Tenn
 in an unfair labor prac-
tice context in Gibbs & Cox, Inc
., 280 NLRB 953 (1986).  
That case held that the re
spondent employer was not 
privileged to withdraw reco
gnition from the union and 
make unilateral changes with respect to employees at one 

location in a historically merged multilocation unit.  
However, the Board noted that: 
 multi-location bargaining units do not necessarily 

endure forever under Board precedent, regardless of 
changing circumstances.  When changes in the or-
ganizational structure or operations of an employer 
render a single unit inap
propriate, ﬁcompelling cir-
cumstancesﬂ may thereby ex
ist for disregarding the 
bargaining history on the single-unit basis.  [
Gibbs 
& Cox
, supra at 956 fn. 14.] 
                                                          
                                                           
4 NLRB v. Burns Security Services
, 406 U.S. 272 (1972), holding 
that when a successor employer ta
kes over a predecessor employer™s 
business and operates it in substantia
lly the same form with a work 
force, a majority of whom were em
ployed by the predecessor, it must 
recognize and bargain with the union 
that represented the predecessor™s 
employees.  Id. at 280Œ281.  We agree with the judge that the Respon-
dents are 
Burns
 successors.  Our decision is consistent with a long line 
of Board decisions finding substan
tial continuity when the successor 
employer has taken over only a disc
rete portion of its predecessor™s 
bargaining unit, e.g., where the successor has acquired only a fraction 
of the workplaces within a multisite bargaining unit.  See 
NLRB v. Simon DeBartelo Group
, 241 F.3d 207, 212 and fn. 8 (2d Cir. 2001) 
(citing cases).  See also 
Bronx Health Plan
, 326 NLRB 810, 812 
(1998), enfd. mem. 203 F.3d 51 (D.C. Cir. 1999).  (ﬁIt is well estab-
lished that the bargaining obligations attendant to a finding of succes-
sorship are not defeated by the mere fact that only a portion of a former 
union-represented operation is subject to a sale or transfer to a new 
owner so long as the employees in the conveyed portion constitute a 

separate appropriate unit and comprise a majority of the unit under the 
new operation.ﬂ) 
Chairman Hurtgen finds it unnecessary to rely on 
NLRB v. Simon 
DeBartelo Group
 and Bronx Health Plan
, supra.  He notes that, in this 
case, the original unit simply divided into two units, one for each hotel, 
with employees in the same job classifications as in the original unit.  

There was no extreme diminution of 
the original unit with accompany-
ing changes in job classi
fications and functions. 
It is clear here that the sale of HIM and HIB to separate 
entities constitutes ﬁcompelling circumstancesﬂ warrant-
ing the change from the historic two-location unit to two 
separate units.
5   As noted above, the historical unit consisted of house-
keeping employees.
6  Respondents Orange Place and 
Management Services argue that the unit has signifi-

cantly changed and that laundry workers and inspec-
tresses should be included in the unit.
7  In this respect, 
Gerish testified that Respondents ﬁhave a team approach 
to the housekeeping departmentﬂ that included inspec-
tresses and laundry workers along with housekeepers and 
housemen or houseporters.  He stated:  ﬁthey all help out 
under the direction of the operations manager and the 
general manager.ﬂ  The Respondents also cite certain 

payroll records of the pr
edecessor HELP which once 
included two inspectresses in the housekeeping depart-
ment.  The Respondents offer no other evidence. 
We are guided by the following: 
 Regarding the appropriatenes
s of historical units, the 
Board™s longstanding policy is that ﬁmere change in 
ownership should not uproot bargaining units that 
have enjoyed a history of collective bargaining 
unless the units no longer conform reasonably well 
to other standards of appropriateness.ﬂ 
Indianapolis 
Mack Sales, 288 NLRB 1123 fn. 5 (1988).  The 
party challenging a historical unit bears the burden 

of showing that the unit is no longer appropriate.  Id.  
The evidentiary burden is 
a heavy one.  See, e.g., 
Children™s Hospital, 312 NLRB 920, 929 (1993) 
(ﬁ‚compelling circumstances™ are required to over-
come the significance of 
bargaining historyﬂ); 
P.J. Dick Contracting, 290 NLRB 150, 151 (188) (ﬁunits 
with extensive bargaining history remain intact 
unless repugnant to Board policyﬂ).
8  The record shows that the job duties for house-
keeper/maid and housemen did not change in any signifi-
 5 Chairman Hurtgen agrees that, in
 the instant case, a single bargain-ing unit can no longer be appropriate.  That is, the HIM unit is owned 
by one employer, and the HIB unit is owned by another.  It is clear that 
a two-employer unit is inappropriate,
 absent the agreement of the em-
ployers.  Thus, the sale of the hotels to separate employers is a ﬁcom-
pelling circumstanceﬂ rendering the combined unit inherently inappro-
priate.  And, the current units are single location units which are pre-

sumptively appropriate.  That presumption has not been rebutted.  
Accordingly, there was an unlawful 
refusal to bargain in each of the 
separate units, and a bargaining order should issue in each of these 
units. 6 The classifications included in the unit are housekeeper/maid and 
houseman or houseporter. 
7 Respondent A.C. Management, Inc., d/b/a Mayfield Holiday Inn 
did not except on this point. 
8 Trident Seafoods, Inc
., 318 NLRB 738 (1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 40cant measure between
 the time that the predecessor em-
ployers operated HIB and the time that Respondents oper-
ated HIB.  Nor has there been a change in the degree to 
which laundry workers assist the housekeepers/maids and 
housemen.  In this regard, Union Business Representative 
Dennis Dingow testified that, under the predecessor em-
ployers, laundry workers pitched in and helped the house-

keeping staff at times of high 
occupancy.  In these circum-
stances, the conclusory testimony concerning team work, 
without specific evidence, does not constitute a ﬁcompel-
ling circumstanceﬂ sufficient to overcome the significance 
of bargaining history.  Last, the fact that the predecessor 
carried two inspectresses on the housekeeping payroll says 
nothing about their 
current and actual work conditions.  
We therefore agree with the judge that the historical unit 
of housekeeping employees is appropriate. 
Accordingly, we adopt the judge™s recommended Or-
ders as modified below. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that 
A.  Respondent AC Management, Inc., d/b/a Mayfield 
Holiday Inn,
9 Mayfield Village, Ohio, its officers, agents, 
successors, and assigns, shall take the action set forth in 
the Order as modified. 
1.  Substitute the following for paragraphs 2(b) and (c), 
respectively. ﬁ(b) Furnish to the Union, in a timely fashion, the in-
formation requested by its letter on March 11, 1996. 
ﬁ(c) Within 14 days after service by the Region, post at 
its facility in Mayfield Village, Ohio, copies of the at-
tached notice marked ﬁAppendix A.ﬂ
10  Copies of the no-
tice, on forms provided by the Regional Director for Re-

gion 8, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent immedi-
ately upon receipt and maintain
ed for 60 consecutive days 
in conspicuous places including all places where notice to 
employees are customarily posted.  Reasonable steps shall 
be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covered by any other material.  In 
the event that, during the pendency of these proceedings, 
the Respondent has gone out of business or closed the 
facility involved in these proceedings, the Respondent                                                           
                                                           
9 We leave to compliance the remedial
 obligations, if any, of Village 
Development and Cornerstone Comp
any at HIM, and the remedial 
obligations, if any, of Patriot at HIB. 
10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
shall duplicate and mail, at its own expense, a copy of the 
notice to all current employees and former employees em-
ployed by the Respondent at any time since March 19, 
1996.ﬂ 2.  Substitute the attached Appendix A for that of the 
administrative law judge. 
B.  Respondents 3750 Orange Place Limited Partner-
ship, d/b/a Beachwood Holida
y Inn and Snavely Devel-
opment Co., Inc. a/k/a Snavely Management Services 

and its wholly owned subsidiary, Snavely Hotel Services, 
LLC,11 Beachwood and Willoug
hby Hills, Ohio, their officers, agents, successors, and assigns, shall take the 

action set forth in the Order as modified and set forth in 
full below. 
1.  Cease and desist from  
(a)  Failing and refusing to 
recognize and bargain with 
Service Employees International Union Local No. 47 in 
good faith as the exclusive bargaining representative of 
the employees in the following appropriate unit: 
 All housekeeping employees employed by Respon-
dents Orange Place, Res
pondent Management and Respondent Hotel Services at its 3750 Orange Place, 
Beachwood, Ohio facility, but excluding all office 
clerical employees and 
professional employees, 
guards and supervisors as defined in the Act. 
 (b)  Failing and refusing to supply the Union, on its re-
quest, relevant information reasonably necessary for the 
proper performance of
 their duties as the exclusive bar-
gaining representative of the employees in the bargaining 
unit. 
(c)  In any like or related manner interfering with, re-
straining, or coercing their em
ployees in the exercise of 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  On request, meet and bargain with Service Em-
ployees International Union 
Local No. 47 as the exclu-
sive collective-bargaining representative in the respective 
unit concerning terms and conditions of employment 
and, if understandings are reached, embody the under-
standings in a signed agreement. 
(b) Furnish to the Union in a timely fashion, the infor-
mation requested by its letters of May 6 and 24, 1996, 
and May 4, 1998. 
(c)  Within 14 days after service by the Region, post at 
its facilities in Beachwood a
nd Willoughby Hills, Ohio, 
 11 We leave to compliance the remedial
 obligations, if any, of Patriot 
American Hospitality at HIB. 
 MAYFIELD HOLIDAY INN 41copies of the attached no
tice marked ﬁAppendix B.ﬂ
12  Copies of the notice on forms provided by the Regional 
Director for Region 8, after being signed by the Respon-
dent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 
60 consecutive days in conspicuous places including all 
places where notices to employees are customarily 

posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since May 29, 1996.ﬂ 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
   APPENDIX A 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 

violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
Section 7 of the Act gives employees these rights 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to recognize and bargain col-
lectively with Service Employees International Union 
Local No. 47 in good faith as
 the exclusive bargaining 
representative of our employees in the following appro-
priate unit: 
 All housekeeping employees employed by us at our 
facility located at 780 Beta 
Drive, Mayfield Village, 
Ohio, but excluding all office
 clerical employees and 
professional employees, guards and supervisors as 
defined in the Act. 
                                                           
 12 See fn. 10, above. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
their rights guaranteed them by Section 7 of the Act. 
WE WILL furnish to the Union, in a timely fashion, 
the information requested by its letter of March 11, 1996. 
WE WILL, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the bar-
gaining unit.  
  AC MANAGEMENT INC., D/B/A MAYFIELD 
HOLIDAY INN 
   APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 

violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
Section 7 of the Act gives employees these rights: 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to recognize and bargain col-
lectively with Service Employees International Union 

Local No. 47 in good faith as
 the exclusive bargaining 
representative of our employees in the following appro-
priate unit: 
 All housekeeping employees employed by Employers 

Orange Place, Management Services, and Hotel Ser-
vices at its 3750 Orange Place, Beachwood, Ohio facil-
ity, but excluding all office clerical employees and pro-
fessional employees, guards and supervisors as defined 
in the Act. 
 WE WILL furnish to the Union, in a timely fashion, 
the information requested by its letters of May 6 and 24, 
1996, and May 4, 1998. 
WE WILL, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 

conditions of employment for our employees in the bar-
gaining unit. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
their rights guaranteed them by Section 7 of the Act. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 423750 ORANGE PLACE LIMITED 
PARTNERSHIP d/b/a BEACHWOOD 
HOLIDAY INN, SNAVELY 
DEVELOPMENT CO., INC. a/k/a SNAVELY 
MANAGEMENT SERVICES AND ITS 
WHOLLY OWNED SUBSIDIARY, 
SNAVELY HOTEL SER-VICES, LLC 
  Steven D. Wilson, Esq
., for the General Counsel. 
Sanford Gross, Esq. and Robert L. Gross, Esq
., of Willoughby 
Hills, Ohio, for Respondent Beachwood Holiday Inn. 
Lou D™Amico Esq., of Mayfield Village,
 Ohio, for Respondent 
Mayfield Holiday Inn.
 Bryan O™ Connor, Esq
., of Cleveland, Ohio, for the Charging 
Party. 
DECISION STATEMENT OF THE CASE 
BRUCE D. ROSENSTEIN, Administrative Law Judge. This 
case was tried before me on January 19 and 20, 1999, in Cleve-
land, Ohio, pursuant to an amended consolidated complaint and 
notice of hearing (the complaint) issued by the Regional Direc-
tor for Region 8 of the National Labor Relations Board (the 
Board) on August 31, 1998.  In
 addition, on September 16, 
1998, Region 8 issued an amendm
ent to the amended consoli-
dated complaint.  The complaint, based on original charges in 
Cases 8ŒCAŒ28382Œ1 and 8ŒCAŒ28382Œ2 filed on July 11, 
1996,1 and an original and amended charge in Case 8ŒCAŒ
29904 filed by Service Employees
 International Union Local 
No. 47 (the Charging Party or Union) alleges that AC Man-
agement, Inc., d/b/a Mayfield Holiday Inn (Respondent AC or 
Mayfield Holiday Inn) and 3750 
Orange Place Limited Partner-ship d/b/a Beachwood Holiday Inn (Respondent Orange Place 

or Beachwood Holiday Inn) and Snavely Development Co., 
Inc. aka Snavely Management Se
rvices and its wholly owned 
subsidiary, Snavely Hotel Services, LLC (Respondent Man-
agement Services, Respondent Hote
l Services or 
collectively as 
Respondents), has engaged in certain violations of Section 

8(a)(1) and (5) of the National 
Labor Relations Act (the Act). 
Issues
  The complaint alleges that Respondent AC, Respondent Or-
ange Place, and Respondents ha
ve refused to recognize and 
bargain with the Union as the exclusive collective-bargaining 
representative of multilocation units of housekeeping employ-
ees at the Mayfield and Beachwood Holiday Inns and likewise, 
have failed and refused to prov
ide necessary and relevant in-
formation to the Union  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Charging Party, and Respondent AC 
and Respondents, I make the following 
                                                          
                                                           
1 All dates are in 1996, unless otherwise indicated. 
FINDINGS OF FACT 
I.  JURISDICTION 
Respondent AC is a corporation engaged in the operation of 
a hotel with an office and place of business located in Mayfield 
Village, Ohio, where in conducting its business operations it 
derives gross revenues in exce
ss of $500,000 and purchases and 
receives goods valued in excess of $5000 directly from points 
outside the State of Ohio.  Respondent AC admits and I find that it is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act and that the Union is a 
labor organization within the m
eaning of Section 2(5) of the 
Act.  Respondent Orange Place and Respondents are engaged 
in the ownership, operation, and 
management of hotels with an 
office and place of business located in Beachwood and Wil-
loughby Hills, Ohio, where in conducting its business opera-
tions it derives gross revenue
s in excess of $500,000 and pur-
chases and receives goods valued in excess of $5000 directly 
from points outside the State of
 Ohio.  Respondent Orange Place and Respondents admit and I find that they are employers 

engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act.     
II. ALLEGED UNFAIR LABOR PRACTICES 
A.  Background 
For a number of years prior to October 1995, the Mayfield 
Holiday Inn and the Beachwood Holiday Inn was owned by 
Summit Associates, Inc.  Summit selected Lane Hospitality to 
manage both hotels.  Lane Hospitality recognized the Union as 
the designated collective-bargaini
ng representative of a single unit of housekeeping employees at 
both facilities.  This recog-nition was embodied in successive collective-bargaining 

agreements, the most recent of which was effective by its terms 
from May 1, 1994, to April 30, 1997.   
In October 1995, Summit transferred the deeds on the prop-
erties to Citizens Service Cor
poration (the Bank), in lieu of 
foreclosure.  On or about October 12, 1995, the Bank retained 
Beck Group Management, Inc. to operate the two facilities.  
Beck hired HELP, Inc. to manage both hotels.  HELP, Inc. was 

responsible for hiring all hotel st
aff for both facilities including 
the housekeeping employees.     
In a December 14, 1995 meeting,
 HELP, Inc. recognized and 
bargained with the Union as the exclusive collective-bargaining 

representative of its housekeepi
ng employees at the Mayfield 
and Beachwood Holiday Inns.
2  Both hotels continued to be 
owned by the Bank and were ma
naged by HELP, Inc. during 
this period up to and including February 1996.   
 2 By letter dated December 5, 1995, HELP, Inc. agreed to meet with 
the Union on December 14, 1995 (GC Exh.  11).  In a letter dated De-
cember 21, 1995, from HELP, Inc., 
Attorney Michael W. Hawkins to 
Union Attorney Joyce Goldstein titled ﬁSEIU & Negotiations with 
HELP, Inc.,ﬂ Hawkins provided the Union with a list of the housekeep-
ing employees at the Mayfield and Beachwood Holiday Inns and their 
hourly rates.  Hawkins also stated th
at HELP, Inc. was in the process of 
developing a contract proposal and 
should have something to discuss 
sometime in January (GC Exh. 12). 
 MAYFIELD HOLIDAY INN 43In February 1996, Respondent 
Orange Place purchased the 
Mayfield Holiday Inn directly
 from the Bank.  Respondent Orange Place then assigned the Mayfield Holiday Inn back to 
the Bank, who in turn sold it to Village Development.  Effec-
tive February 21, Respondent AC began to operate the May-
field Holiday Inn pursuant to an agreement with Village Devel-
opment.  After February 21, the Cornerstone Company was 
selected by Respondent AC to handle the management of the 
Mayfield Holiday Inn including hiring.   
The purchase by Respondent Orange Place of the Beach-
wood Holiday Inn from the Bank was delayed until May 13, to 
obtain necessary financing.  
The managing partner of Respon-
dent Orange Place is John T. Snavely and Peter L. Snavely 
serves as trustee.  John T. Snavely is also an owner of Respon-
dent Management Services, alo
ng with J. Paul Snavely and 
Peter L. Snavely.  On May 13,
 Respondent Orange Place en-tered into an agreement with 
Respondent Management Services 
to manage the Beachwood Holiday Inn.  John T. Snavely 
signed the agreement on behalf of both Companies (GC Exh. 
35).  Respondent Management 
Services immediately com-
menced the application and hiri
ng process to staff the Beach-
wood Holiday Inn and continued 
to manage the property until 
on or about January 13, 1998. 
Respondent Hotel Services came into existence in March 
1997, became operational in May 1997, and took over from 
Respondent Management
 Services the operation of a number of 
hotel properties other than the Beachwood Holiday Inn.  The 
office of Respondent Hotel Services
 is located in the same loca-
tion as Respondent Management
 Services.  James Gerish 

served as president of Respondent Management Services from 
October 1995 to May 1997, when he became president of Re-
spondent Hotel Services, the pos
ition he presently holds.  He 
also remained an employee of Respondent Management Ser-

vices.         
On or about January 13, 1998, Respondent Hotel Services 
began to manage the Beachw
ood Holiday Inn replacing Re-
spondent Management Services.  
This change occurred in con-
junction with the sale of the fa
cility by Respondent Orange 
Place to Patriot American Hospitality.  Respondent Hotel Ser-
vices retained all housekeeping 
employees and their duties and 
supervision remained unchanged.   
B.  Analysis 
1.  Legal precedent 
The General Counsel argues that Respondent AC, Respon-
dent Orange Place and Respondents have an obligation to rec-
ognize and bargain with the Union on the contention that the 
Mayfield, and Beachwood Holiday Inns operate with the same 
housekeeping work force in which its predecessors™ unionized 
employees comprised a majority and those employees service 
the same customers with the same product as they did for the 
predecessor.  
NLRB v. Burns Security Services, 
406 U.S. 272 
(1972); and 
Fall River Dyeing v. NLRB, 
482 U.S. 27 (1987). 
Initially, it should be noted that the General Counsel has not 
alleged that Respondent AC, 
Respondent Orange Place, and 
Respondents engaged in unfair labor practices by failing to 
apply the terms of the Lane Ho
spitality collective-bargaining 
agreement or by making unilateral changes in working condi-
tions.  Rather, the allegations of unfair labor practices are 

rooted in paragraphs 15, 16, and 21 of the complaint and allege 
that Respondent AC, Respondent
 Orange Place, and Respon-
dents failed to recognize and bargain with the Union.  
  Occasionally, there is a question as to when a bargaining ob-
ligation attaches.  If it is perfectly clear that an employer in-

tends to hire a majority of its work force from the work force of 
the predecessor employers, the bargaining obligation matures at 
that time.  However, when a potential successor employer an-
nounces changes in working conditions before hiring, its bar-
gaining obligation is not perfectly 
clear.  On those occasions an 
employer may not become a successor until it actually hires a 
majority of its work force from the work force of the predeces-
sor employers.  Here, although 
Respondent AC and Respondent Management Services announced changes in working condi-tions, it did so after initially hiring a majority of its work force 
from HELP, Inc.   Likewise Re
spondent Hotel Services, with-
out taking new applications or
 interviewing employees, hired 
all 17 housekeeping employees 
from Respondent Management 
Services.  (Cf. Spruce Up Corp., 
209 NLRB 194 (1974), enfd. 
on other grounds 529 F.2d 516 (4th Cir. 1975). 
2.  The evidence    
The record indicates that La
ne Hospitality recognized the 
Union as the designated collective-bargaining representative of 
a single unit of housekeeping employees at the Mayfield and 
Beachwood Holiday Inns.  This recognition was embodied in 
successive collective-bargaining agreements, the most recent of 
which was effective by its terms from May 1, 1994, to April 30, 
1997 (GC Exh. 2).  On or about October 12, 1995, Beck Group 
Management, Inc. was retained 
to operate and manage the two 
facilities.  Beck hired HELP
, Inc. to provide housekeeping 
services for the two hotels.  In this regard, a comparison of 
employment records of Lane Hospitality in August and Sep-
tember 1995 (GC Exhs. 3 and 4), with the December 1995 pay-
roll records of HELP, Inc. for the Mayfield and Beachwood 
Holiday Inns, shows that a majority of the work force was 
comprised of former Lane Hospitality employees (GC Exh. 
12).3   Indeed, HELP, Inc. recognized the Union as the desig-
nated exclusive collective-bargaining representative of its 
housekeeping employees at the Mayfield and Beachwood Holi-
day Inns and as of December 21, 1995, agreed to develop a 
contract proposal to be discussed with the Union in January 
1996 (GC Exh. 12).   
On or about February 21, Re
spondent AC began to operate 
and manage the Mayfield Holiday
 Inn without a hiatus in op-
eration.  Immediately on taking
 over the operation of the hotel, 
Respondent AC commenced a top to bottom renovation.  Dur-

ing the period from February 1996 to June 1997, hotel floors 
were periodically closed to a
ccommodate room renovations that 
resulted in fewer guests staying at
 the hotel.  Under these cir-
cumstances, a smaller complement of employees was needed to 
staff the facility.  Likewise, the hotel requires a smaller staff 
                                                          
 3 When HELP, Inc. took over the ma
nagement of the Mayfield and 
Beachwood Holiday Inns on October 12, 1995, with a complement of 
34 employees, it employed 19 of th
e former Lane Hospitality employ-
ees.  As of December 21, 1995, 20 of the 33 housekeeping staff were 
former Lane Hospitality employees.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 44during the winter months as oc
cupancy normally declines dur-
ing this period.   
In comparing the payroll records for the housekeeping em-
ployees of HELP, Inc. in D
ecember 1995 (GC Exh. 12), with 
the payroll records for the housek
eeping staff at the Mayfield 
Holiday Inn for February, March, and April 1996 (GC Exhs. 
20, 21, and 40), it shows that a 
majority of the Mayfield Holi-
day Inn housekeeping employees are comprised of former 

HELP, Inc. housekeeping employees.
4       
On May 13, Respondent Ora
nge Place purchased the 
Beachwood Holiday Inn and on the same date entered into a 
management agreement with Re
spondent Management Services 
to operate the facility.   
In comparing the payroll records for the housekeeping em-
ployees of HELP, Inc. in D
ecember 1995 (GC Exh. 12), with 
the payroll records for the housekeeping staff at the Beachwood 
Holiday Inn for the payroll period ending May 31 (GC Exh. 
36), it shows that a majority of the Beachwood Holiday Inn 
housekeeping employees are comprised of former HELP, Inc. 
housekeeping employees.
5  Thereafter, on January 13, 1998, Respondent Hotel Services 
was retained to operate and 
manage the Beachwood Holiday 
Inn.  Gerish testified that 
all 17 housekeeping employees were 
retained, without applications 
or interviews, by Respondent 
Hotel Services when they took
 over the management of the Beachwood Holiday Inn from Respondent Management Ser-
vices.  
3.  Further findings and conclusions 
The General Counsel alleges in paragraph 13 of the com-
plaint that Respondent Orange Place and Respondent Manage-
ment Services administered a common labor policy for the 
employees of the Beachwood Holid
ay Inn and accordingly are 
joint employers of the employees 
of the hotel.  Additionally in 
paragraph 20 of the complaint, the General Counsel asserts that 
Respondent Management Services and Respondent Hotel Ser-
                                                          
                                                           
4 Respondent AC payroll records for the week ending March 2, show 
a total complement of 14 employees, 10 of whom were former HELP, 
Inc. employees.  One of these 14
 employees, executive housekeeper 
Warnell Ford, is a Sec. 2(11) supervisor (Tr. 352).  Patricia Tinker is 

included in the complement of 14 employees and encumbers the posi-
tion of assistant housekeeper.  That 
position appears, likewise, to be a 
Sec. 2(11) supervisor based on th
e testimony of Respondent AC Gen-
eral Manager Thomas Farinacci (Tr. 358Œ361).  Since I find that the 
Union represented a majority of Respondent AC employees on March 2 
even if those two positions are included, it is not necessary to address 
the assistant housekeeper supervisory issue.  It should be noted, how-
ever, that the incumbent assistant ho
usekeeper was a former HELP, Inc. 
employee.  The records (GC Exhs. 20 and 21), likewise show that as of 
February 21, 12 of 14 Respondent 
AC housekeeping employees were 
former HELP, Inc. employees.     
5 When Respondent Management Se
rvices took over the operation of 
the Beachwood Holiday Inn on May 13, it hired 22 employees.  Ac-
cording to Gerish™s testimony and a
ffidavit, 12 of these individuals 
were former HELP, Inc. employees (GC Exh. 1(ii), Item 4).  Addition-
ally, when comparing the Beachw
ood Holiday Inn payroll records 
dated May 31, that show a complement of 22 housekeeping employees 
(GC Exh. 36ŠDepartments 584510 and 584525), with the HELP, Inc. 
Beachwood Holiday Inn housekeeping employees, it shows that 12 of 
the employees were former HELP, Inc. employees. 
vices have been affiliated business enterprises and constitute a 
single-integrated business ente
rprise and a single employer 
within the meaning of the Act.  
To determine whether two separate entities are a ﬁsingle em-
ployer,ﬂ the Board considers four factors:  (1) common owner-
ship; (2) common management; (3
) interrelation of operations; 
and  (4) centralized control of labor relations.  See 
South Prai-rie Construction Co. v. Operating Engineers Local 627, 
425 
U.S. 800, 802 fn. 3 (1976) (quoting Radio Union v. Broadcast 
Service of Mobile, Inc., 
380 U.S. 255, 256 (1965)).   
To find a ﬁsingle employer,ﬂ all four factors need not be pre-
sent.  NLRB v. Don Burgess Construction Corp., 
596 F.2d 378, 384 (9th Cir. 1979).  ﬁSingle employer status ultimately de-
pends on all the circumstances of the case and is characterized 
by an absence of an arms length relationship found among inte-
grated companies.ﬂ  
NLRB v. Big Bear Supermarkets No. 3, 
640 F.2d 924, 928 (9th Cir. 1980).
  James Gerish credibly testified that Respondent Orange 
Place is an Ohio limited partnership and is engaged in the own-

ership and operation of the Beachwood Holiday Inn.  Likewise, 
Respondent Management Services and Respondent Hotel Ser-
vices are an Ohio corporation and an Ohio limited liability 
company, respectively, who share offices in Willoughby Hills, 
Ohio and are engaged in the management of hotels.
6  Gerish 
worked for Respondent Manage
ment Services from 1981 to 
May 1997, serving as president since October 1995 and became 
president of Respondent Hotel 
Services in May 1997, although 
he still remained an employee of Respondent Management 
Services.  He acknowledged that the officers for Respondent 
Management Services and the 
officers for Respondent Hotel 
Services when it  became operational in May 1997, remained 

the same.   
On May 13, when Respondent 
Orange Place purchased the 
Beachwood Holiday Inn, John T. Snavely served as the manag-
ing partner and Peter L. Snavely 
held the position of trustee.  
Both of the Snavely™s are owners of Respondent Management 
Services and John T. Snavely signed the Beachwood Holiday 
Inn management agreement between Respondent Orange Place 
and Respondent Management Services on behalf of both Com-
panies (GC Exh. 35).       
Based on the foregoing, I find th
at Respondent Orange Place 
and Respondent Manage
ment Services became joint employers 
of the employees of the Beachwood Holiday Inn effective May 
13. Likewise, I find that Responde
nt Management Services and 
Respondent Hotel Services have been affiliated business enter-
prises with common officers, 
ownership, management, and 
supervision; have formulated 
and administered a common labor 
policy; have shared common prem
ises and facilities; have pro-
vided services; and have inte
rchanged personnel with each 
other, and therefore constitute 
a single-integrated business en-
terprise and a single employer within the meaning of the Act.   
By letter dated March 11, the 
Union requested that Respon-dent AC recognize it as the exclusive collective-bargaining 
 6 The parties stipulated that since its inception Respondent Hotel 
Services sole member, as a limited liability company, is Respondent 
Management Services (Tr. 263). 
 MAYFIELD HOLIDAY INN 45representative of the housekeepi
ng employees at the Mayfield 
Holiday Inn.  On March 19, Respondent AC refused to recog-
nize and bargain with the Union.  By letter dated May 24, the 
Union requested that Respondent
 Orange Place recognize it as 
the exclusive collective-bargai
ning representative of the house-
keeping employees at the Beachwood Holiday Inn.  On May 
29, Respondent Orange Place refu
sed to recognize and bargain 
with the Union.  By letter da
ted May 4, 1998, the Union re-
quested that Respondent Hotel Serv
ices recognize it as the ex-
clusive collective-bargaining re
presentative of the housekeep-
ing employees at the Beachwood Holiday Inn.  On May 8, 
1998, Respondent Hotel Services 
refused to recognize and bar-
gain with the Union.  
Respondent AC, Respondent Orange Place, and Respondents 
cite 
Burns Security Services 
and Fall River Dyeing 
in arguing that it has no obligation to bargain.  They argue that the four 
main inquiries into whether there is a bargaining obligation 
include (1) whether a union continues to enjoy majority sup-
port; (2) whether the new employer is substantially the same as 
the predecessor; (3) whether the old bargaining units are still 
appropriate; and (4) whether there was any hiatus between the 
closing of the employers.  All 
admit there is no hiatus in the 
present situation.   
In regard to the 
Fall River Dyeing 
criteria, the evidence 
shows that both Respondent AC, Respondent Orange Place, 
and Respondents hired a number of former unit employees 
from HELP, Inc. and that those 
employees constitute a majority 
of the housekeeping employees at
 the Mayfield and Beachwood 
Holiday Inns.  Those employees 
started work with Respondent AC, Respondent Orange Place, and Respondents in the same location and performed the same 
duties as each had for HELP, 
Inc. on February 21, May 13, and on January 13, 1998, when 
Respondent Hotel Services hired all 17 housekeeping employ-
ees from Respondent Management Services.  There is a pre-
sumption that those employees continue to support their respec-
tive union and Respondent AC, Respondent Orange Place, and 
Respondents offered nothing to overcome that presumption.  
Here, the evidence shows that the employees used the same 
equipment, to supply the same services to the guests who 
stayed at the Mayfield and Beachwood Holiday Inns.   
Critical to a finding of successorship is a determination that 
the bargaining unit of the predecessor employer remains appro-
priate.  Factors that occurred when and before the bargaining 
obligation attached as opposed to
 actions taken by Respondent 
AC, Respondent Orange Place, and Respondents at a point in 
time after their bargaining obligation matured are of significant 
importance.   
Both Respondent AC, Respondent Orange Place, and Re-spondents argue that only a unit 
of housekeeping employees as 
it is presently constituted at both 
facilities would be appropriate 
and based on the inclusion of
 laundry employees and other 
employee classifications in th
eir housekeeping units, the Union 
did not and does not represent a majority of employees.  Con-
trary to that position, I find that the true issue is not whether the 
overall unit would be appropriate but whether the former single 
multilocation bargaining units at
 the Mayfield and Beachwood 
Holiday Inns continue to be ap
propriate after the sale to Re-
spondent AC, Respondent Orange 
Place, and Respondents.  An 
overall unit may also be appropria
te but that question is imma-
terial to the complaint allegations.   
I conclude that the employees in the HELP, Inc. multi-
location units at the Mayfield and Beachwood Holiday Inns 
retained the same skills and performed identical duties after the 
sale of the facilities to Respondent AC, Respondent Orange 
Place, and the Respondents.  There was no hiatus in the opera-
tion of either hotel and the employees performed the same ser-
vices for hotel guests.  Thus, 
I conclude that the multilocation 
units are appropriate and the r
ecord supports a finding that 
when Respondent AC, Respondent Orange Place, and Respon-dents hired a majority of the employees represented by the 
Union to staff both the Mayfield and Beachwood Holiday Inns, 
they had a corresponding obligation to recognize and bargain 
with the Union on request.  By denying the Union™s request to 
recognize and bargain on behalf 
of the employees at the May-
field and Beachwoood Holiday Inns, Respondent AC, Respon-

dent Orange Place, and Respondents violated Section 8(a)(1) and (5) of the Act.  
Jessie Beck
™s Riverside Hotel, 
279 NLRB 405 (1986). C.  The Information Request The General Counsel alleges in paragraph 17 of the com-
plaint that on March 11, the Union requested Respondent AC to 

furnish certain information includ
ing the names, addresses, and telephone numbers of its housek
eeping employees.  Since 
March 19, Respondent AC has refu
sed to provide the requested 
information.  In paragraph 18 of the complaint, the General 

Counsel alleges that on May 24
, the Union requested Respon-
dent Orange Place to furnish certain information including the 

names, addresses, and telephone numbers of its housekeeping 
employees.  Since May 29, Respondent Orange Place has re-
fused to provide the requested information.  Lastly, the General 
Counsel alleges in paragraph 22 of the complaint that on May 

4, 1998, the Union requested Respondent Hotel Services to 
furnish certain information includ
ing the names, addresses, and telephone numbers of its housekeep
ing employees.  Since May 
8, 1998, Respondent Hotel Services has refused to provide the 
requested information.   
Respondent AC, Respondent Ora
nge Place, and Respondent 
Hotel Services argue that since they are not successor employ-
ers there is no need to provide the requested information.  As 
discussed earlier, I rejected that position. 
Generally, the Union requested the names, addresses, and 
telephone numbers of the housekeeping employees employed 
by each employer.  There is no contention that the requested 

information is irrelevant to the Union™s function as the exclu-
sive collective bargaining representative if this status existed.   
It is well established that an 
employer has an obligation to 
supply requested information that 
is reasonably necessary to the 
exclusive collective-bargaining representative™s responsibili-

ties.  NLRB v. Acme Industrial Co., 
385 U.S. 432 (1967); 
NLRB 
v. Truitt Mfg. Co., 
351 U.S. 149 (1956).  The information re-quested by the Union as it relates to unit employees is presump-
tively relevant to collective bargaining.  
Harco Laboratories, 
271 NLRB 1397 (1984);  
Barnard Engineering Co., 
282 NLRB 617 (1987).  Respondent AC, Respondent Orange Place, and 
Respondent Hotel Services has not
 rebutted this presumption.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 46Nor did they raise issues of rele
vance or lack of necessity in 
denying the Union™s information 
requests.  For these reasons, I 
find that the Union is entitled to the information requested and 
conclude that in refusing to provide the information Respon-
dent AC, Respondent Orange 
Place, and Respondent Hotel 
Services violated Section 8(a)(1) and (5) of the Act.  
D.  Affirmative Defenses 
Respondent AC, Respondent Orange Place, and Respondents 
argue that the subject unfair labor practice charges are untimely 
as the Union did not file them within 6 months from the time 
that HELP, Inc. became a successor to Lane Associates.  I re-
ject this argument for the followi
ng reasons.  First, there is no dispute that Respondent AC pur
chased the Mayfield Holiday 
Inn on February 21, and Res
pondent Orange Place purchased 
the Beachwood Holiday Inn on May 13.  The charges in Cases 
8ŒCAŒ28382Œ1 and 8ŒCAŒ28382Œ2 were filed on July 11.  It 
was not until March 19 that Respondent AC refused to recog-
nize and bargain with the Union and on May 29, Respondent 
Orange Place likewise refused to recognize and bargain with 
the Union.  Under these circumstances, it is evident that the 
charges filed on July 11 were timely.  Additionally, I reject any 
argument that asserts the unfair labor practice charges should 
have been filed in December 1995 against HELP, Inc.  In this 

regard, there was no reason for the Union to file such charges 
since HELP, Inc. recognized an
d bargained with the Union on 
December 14,1995, as the exclusive collective-bargaining rep-
resentative of its housekeeping em
ployees at the Mayfield and 
Beachwood Holiday Inns.  As discussed above, it was not until 

Respondent AC and Respondent Orange Place took over the 
operation and management of the tw
o facilities that a refusal to 
recognize and bargain with the Union took effect.  Likewise, I 

also find that the charge in Case 8ŒCAŒ29904 was timely as it 
was filed 4 days after Respondent Hotel Services refused to 
recognize and bargain with the Uni
on.  Based on this recitation, 
I also reject alternative arguments of laches and that the Union 

abandoned the bargaining unit.   
CONCLUSIONS OF LAW 
1. Respondent AC, Respondent Orange Place, and Respon-
dents are employers engaged in commerce within the meaning 
of Section 2(6) and (7) of the Act. 
2. Service Employees Interna
tional Union Local No. 47 is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
3. The following employees constitute a unit appropriate for 
collective bargaining within the m
eaning of Section 9(b) of the Act:  All housekeeping employees employed by Respondent AC at 
its facility Located at 780 Beta Drive, Mayfield Village, Ohio 
but excluding all office cleric
al employees and professional 
employees, guards and supervisors as defined in the Act. 
 All housekeeping employees em
ployed by Respondent Or-
ange Place,  Respondent Manage
ment Services and Respon-
dent Hotel Services at its 
3750 Orange Place, Beachwood, 
Ohio facility, but excluding all office clerical employees and 
professional employees, guards and supervisors as defined in 
the Act.   
 4. Respondent AC, as a successor to HELP, Inc., violated 
Section 8(a)(1) and (5) of the Act by since on or about March 

19, 1996, refusing to recognize and bargain with the Union as the exclusive representative 
of employees in the above-
described collective-bargaining unit. 
5. Respondent Orange Place 
and Respondent Management 
Services, as a successor to HELP, Inc., violated Section 8(a)(1) 
and (5) of the Act by since on or about May 29, 1996, refusing 
to recognize and bargain with the Union as the exclusive repre-
sentative of employees in th
e above-described collective-
bargaining unit. 
6. Respondent Hotel Services, 
as a successor to Respondent Management Services, violated Section 8(a)(1) and (5) of the 
Act by since on or about May 
8, 1998, refusing to recognize 
and bargain with the Union as the exclusive representative of 
employees in the above-describ
ed collective-bargaining unit. 
7. Respondent AC, Respondent Orange Place, and Respon-
dent Hotel Services violated Section 8(a)(1) and (5) of the Act 
by failing and refusing to provi
de the Union the information 
requested on March 11 and May 24, 1996, and May 4, 1998, 
that was reasonably necessary to
 the Union™s responsibilities as 
the exclusive representative 
of employees in the above-
described collective-bargaining units. 
8. The unfair labor practices described above affect com-
merce within the meaning of  Section 2(6) and (7) of the Act.     
REMEDY Having found that Respondent AC, Respondent Orange 
Place, and Respondents have enga
ged in certain unfair labor 
practices, I find that they must 
be ordered to cease and desist and to take certain affirmative action designed to effectuate the 
policies of the Act. 
As I have found that Respondent AC, Respondent Orange 
Place, and Respondents have ille
gally failed and refused to 
recognize and bargain with Se
rvice Employees International 
Union Local No. 47 in the respective collective-bargaining 
units, I shall order them to r
ecognize the Union as exclusive 
collective-bargaining representatives of its employees in the 

above-described bargaining units and on request by the Union, 
meet and bargain in good faith.   
Additionally, I shall order Respondent AC, Respondent Or-
ange Place, and Respondent Hote
l Services to supply the Un-
ion, on request, the relevant 
and necessary information it re-
quested on March 11 and May 24
, 1996, and on May 4, 1998.   
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
7 ORDER A. Respondent AC Management, Inc., d/b/a Mayfield Holi-
day Inn (AC) of Mayfield Village, Ohio, its officers, agents, 

successors, and assigns, shall 
1.  Cease and desist from 
                                                          
 7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 MAYFIELD HOLIDAY INN 47(a)  Failing and refusing to recognize and bargain with Ser-
vice Employees International Un
ion Local No. 47 in good faith 
as the exclusive bargaining representative of the employees in 
the following appropriate unit: 
 All housekeeping employees employed by Respondent AC at 
its facility located at 780 Beta Dr
ive, Mayfield Village, Ohio 
but excluding all office cleric
al employees and professional 
employees, guards and supervisors as defined in the Act. 
 (b)  Failing and refusing to supply the Union, on their re-
quest, relevant information reasonably necessary for the proper 
performance of their duties as the exclusive bargaining repre-
sentative of the employees in the bargaining unit.  
(c)  In any like or related 
manner interfering with, restrain-
ing, or coercing its employees in the exercise of rights guaran-
teed them by Section 7 of the Act.     
2.  Take  the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  On request, meet and ba
rgain with Service Employees 
International Union Local No. 47 as the exclusive collective-
bargaining representative in the respective unit concerning 
terms and conditions of employme
nt and, if understandings are 
reached, embody the understandings in a signed agreement.  
(b)  Furnish to the Union, on request, and in a timely fashion, 
the information requested by 
their letter of March 11, 1996. 
(c)  Within 14 days after service by the Region, post at its fa-
cility in Mayfield Village, Ohio, copies of the attached notice 
marked ﬁAppendix.ﬂ8  Copies of the notice, on forms provided 
by the Regional Director for Region 8, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial. In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since February 21, 1996. 
(d)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
[Recommended Order for Respondent Orange Place, Re-spondent Management Services, and Respondent Hotel Ser-
vices omitted from publication.] 
                                                           
 8 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 